DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Terminal Disclaimer
The terminal disclaimer filed on February 2, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory terms of U.S. Patent No. 10,221,516 B2 and U.S. Patent No. 11,001,958 B2 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Response to Applicant’s Amendments
This Office action is responsive to the amendment filed on February 2, 2022.
Claims 1-46 are currently pending in the application and are considered in this Office action, with claims 7, 12, 14-15, 21, 24-26, 29, and 46 amended.
The objections of claims 7, 12, 14-15, 21, 24-26, 29, and 46 has been withdrawn in response to Applicant’s amendments.
The rejection of claim 1 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 5 of US 10,221,516 B2 and claim 16 of US 11,001,958 B2 has been withdrawn as a result of Applicant filing the terminal disclaimer.

Allowable Claims
Claims 1-46 are allowed over the prior art of record.

Reasons for Allowance
The reasons for allowance have been provided in the Office action mailed on November 2, 2021.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Irina Graf whose telephone number is (571)272-9854. The examiner can normally be reached on M-F 8am-4pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For 

/I.G/Examiner, Art Unit 1711

/Joseph L. Perrin/Primary Examiner, Art Unit 1711